DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 12/20/2021 (“Amendment”). Claims 21-33, 35-36, 38-39, and 41-43 are currently under consideration. The Office acknowledges the amendment to claim 28 as well as the addition of new claim 43.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21, 35, 38, 39, 41, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2009/0118604 (“Phan”) in view of US Patent 5,124,661 (“Zelin”). 
Regarding claim 21, Phan teaches an analyte monitoring device, comprising: an analyte sensor having a plurality of sensor electrodes including a working electrode, a reference electrode and a counter electrode (figure 3, see “WE1”, “REF”, and “CE”), the analyte sensor having at least a portion configured to be in contact with fluid under a skin surface (paragraph [0029]), wherein the plurality of sensor electrodes generate at least one signal corresponding to an analyte level in the fluid (paragraph [0029]); a first amplifier configured to receive a working electrode signal at a first input of the first amplifier, to receive a first reference voltage at a second input of the first amplifier, and to apply a fixed potential to the working electrode (Fig. 5A, amplifier U3C receiving a working electrode signal 12 and a reference voltage/signal as shown, and applying a fixed potential to the working electrode (via the resistor and capacitor feedback network shown)); a second amplifier configured to receive a reference electrode signal at a first input of the second amplifier and to receive a second reference voltage at a second input of the second amplifier, wherein an output of the second amplifier is electrically coupled with the counter electrode and-2-Application No. 15/961,448Docket No.: A0130.0115.C1 11328USC1wherein the second amplifier is configured to maintain a voltage differential between the working and reference electrodes (Fig. 5A, amplifier U2 receiving a reference electrode signal 16 and a reference voltage/signal as shown, having an output coupled to the counter electrode (as shown, at least via trace 18) and maintaining a voltage differential between the working and reference electrodes (¶ 0056, acting as the control amplifier of potentiostat 22)); a third amplifier and a fourth amplifier (any of the number of other amplifiers shown in Fig. 5A); a first conductive path that connects the working electrode to the first input of the first amplifier (as shown in Fig. 5A, line 12 connects the working electrode to the amplifier U3C) … and a second conductive path that connects the reference electrode to the first input of the second amplifier (as shown in Fig. 5A, line 16 connects the reference electrode to the amplifier U2) … .
Phan does not appear to explicitly teach the first conductive path connecting the working electrode to the third amplifier, wherein the third amplifier is connected to a first guard trace for the first conductive path; and the second conductive path connecting the reference electrode to the fourth amplifier, wherein the fourth amplifier is connected to a second guard trace for the second conductive path.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate guard traces together with their associated driving amplifiers for each of the channels of Phan, as in Zelin, for the purpose of reducing the likelihood of leakage between channels (Zelin: col. 11, lines 3-5).
Regarding claim 35, Phan-Zelin further teaches that the first amplifier is a transimpedance amplifier (Phan: as shown in Fig. 5A - also see ¶ 0057).
Regarding claim 38, Phan-Zelin further teaches that the analyte level is a glucose level (Phan: paragraph [0029]).  
Regarding claim 39, Phan-Zelin teaches all the features with respect to claim 21, as outlined above. Phan-Zelin further teaches wherein a difference exists between the first reference voltage and the second reference voltage (Phan: Fig. 5A, one being virtual ground and the other received from other circuit elements, resulting in a voltage difference), and the difference is a poise voltage for the analyte sensor (this is merely a definition).
Regarding claim 41, Phan-Zelin further teaches that the third and fourth amplifiers are each voltage followers (Zelin: as shown in Fig. 7, with nothing in the negative terminal loop).
Regarding claim 42, Phan-Zelin further teaches wherein the fixed potential is 2 volts +/-50 microvolts (the voltage applied to the first amplifier is a known results-effective variable because it can be changed as desired to get different effects at the working electrode. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply a fixed potential of 2 volts to the working electrode of Phan, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e., the amplifier U3C of Fig. 5A of Phan necessarily applies a voltage to the working electrode), discovering the optimum or workable ranges through routine experimentation is not inventive (also see ¶ 0035 of the present specification as filed, which suggests that this voltage is not critical). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Claims 22-24, 27, 29, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phan-Zelin in view of US Patent Application Publication 2011/0163797 (“Posat”). 
Regarding claim 22, Phan-Zelin further teaches a power supply coupled to each electrode (Phan: paragraph [0037] - also see Fig. 2, primary power source 22, auxiliary power source 26, and DC/DC converter 44), but does not appear to explicitly teach a charge pump coupled to the power supply that is adapted to boost a voltage from the supply (i.e., source 26 and converter 44 are not explicitly called charge pumps. But, see ¶ 0019, describing the secondary power source as biasing circuit elements). Posat teaches a circuit that includes a charge pump that is configured to boost the voltage from a power supply (paragraph [0041]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Phan-Zelin, with a charge pump configured to boost the voltage, as taught by Posat, in order to provide additional voltage as needed, as well as to enable further circuit control options (Posat: ¶ 0028). 
Regarding claim 23, as the elements are all electrically connected, the modified system of Phan-Zelin would have the analog-to-digital converter (Phan: Fig. 2, ADC 32) powered at least in part by the charge pump voltage.  
Regarding claim 24, as the elements are all electrically connected, the modified system of Phan-Zelin would have the first and second amplifiers biased at least in part with the charge pump voltage.  
Regarding claim 27, Posat’s charge pump voltage is received by a voltage regulator which produces a regulator output voltage (Posat: paragraph [0029]).
Regarding claim 29, as the elements are all electrically connected, the modified system of Phan-Zelin would have the analog-to-digital converter powered at least in part by the regulator output voltage.  
Regarding claim 30, as the elements are all electrically connected, the modified system of Phan-Zelin would have the first and second amplifiers biased at least in part with the regulator output voltage associated with the charge pump (Posat: paragraph [0029]).

Claims 25, 26, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phan-Zelin-Posat in view of US Patent Application Publication 2005/0245795 (“Goode”).
Regarding claims 25 and 26, Phan-Zelin-Posat further teaches a reference generator adapted to generate the second reference voltage (Phan: Fig. 5A, the circuitry leading to the positive input of amplifier U2), but does not appear to explicitly teach the generator adapted to generate the first reference voltage (i.e., the one associated with the working electrode), wherein the reference generator generates the first and second reference voltages from the charge pump voltage. 
Goode teaches using reference generators for amplifiers associated with the working and reference electrodes of a potentiostat (¶ 0159, potentiostat 24 including op amps with VWRK and VREF as inputs).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a reference generator to generate the first reference voltage, in Phan as in Goode, as the simple substitution of one known transimpedance amplifier configuration (that of Fig. 5A of Phan - see ¶ 0057) for another (that of Fig. 3C of Goode), with predictable results (Phan: ¶ 0057, control of output signals; Goode: ¶ 0160, creating the desired amount of current). As the elements are all electrically connected, the modified system of Phan-Zelin-Posat-Goode would generate the reference voltages from the charge pump voltage. 
Regarding claim 28, Phan-Zelin-Posat teach all the features with respect to claim 27, as outlined above. Phan-Zelin-Posat further teaches a reference generator adapted to generate the second reference voltage (Phan: Fig. 5A, the circuitry leading to the positive input of amplifier U2), but does not appear to explicitly teach the generator adapted to generate the first reference voltage (i.e., the one associated with the working electrode).
Goode teaches using reference generators for amplifiers associated with the working and reference electrodes of a potentiostat (¶ 0159, potentiostat 24 including op amps with VWRK and VREF as inputs).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a reference generator to generate the first reference voltage, in Phan as in Goode, as the simple substitution of one known transimpedance amplifier configuration (that of Fig. 5A of Phan - see ¶ 0057) . 

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phan-Zelin in view of US Patent Application Publication 2001/0027926 (“Mori”).
Phan-Zelin, as modified, above, does not appear to explicitly teach the system additionally including a differential amplifier connected to the working electrode and to an output of the first amplifier. Mori teaches a sensing system which includes a plurality of sensor electrodes including working, counter, and reference electrodes (W1, R, C – figure 6), a first amplifier configured to receive a signal from the working electrode as an input and to output an output voltage (element 43, figure 6), and a differential amplifier configured to receive as its inputs the signal from the working electrode and the output from the first amplifier (element 46) and to output its output to an analog-to-digital converter (figure 6; paragraph [0057]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Phan-Zelin, as modified above, with an additional differential amplifier in the system which receives as its inputs the signal from the working electrode and the output voltage from the first amplifier and which is configured to output to the analog-to-digital converter, as taught by Mori, in order to amplify the detected voltage (Mori: ¶ 0056).

Claims 32 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phan-Zelin-Mori in view of Posat.
Regarding claim 32, Phan-Zelin-Mori further teaches a power supply coupled to each electrode (Phan: paragraph [0037] - also see Fig. 2, primary power source 22, auxiliary power source 26, and DC/DC converter 44), but does not disclose a charge pump coupled to the power supply that is adapted to boost a voltage from the supply (i.e., source 26 and converter 44 are not explicitly called a charge pump. But, see ¶ 0019, describing the secondary power source as biasing circuit elements); Posat teaches a circuit that includes a charge pump that is configured to boost the voltage from a power supply 
Regarding claim 33, as the elements are all electrically connected, the modified system of Phan-Zelin-Mori-Posat would have the analog-to-digital converter powered at least in part by the charge pump voltage.  

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phan-Zelin in view of US Patent Application Publication 2006/0247508 (“Fennell”).
Regarding claim 36, Phan-Zelin teaches all the features with respect to claim 21, as outlined above. Phan-Zelin does not appear to explicitly teach wherein the second amplifier is a servo amplifier (although Phan does teach in ¶ 0056 that the amplifier U2 is a control amplifier).
Fennel teaches an analyte monitoring device with working, counter, and reference electrodes (WRK, REF, CNTR) which uses a servo amplifier to amplify the signals (Fig. 3, counter-reference servo circuit 302 - also see Fig. 4B and ¶ 0031). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a servo amplifier for the amplifier U2 of Phan, as in Fennell, since Phan already contemplates using the amplifier U2 for control and it is associated with the counter and reference electrodes, and as the simple substitution of one known amplifier arrangement (that of Phan) for another (that of Fennell) with predictable results (operatively coupling the reference and working electrodes - Fennell: ¶ 0030). 

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phan-Zelin in view of Mori and Posat.
Regarding claim 43, Phan-Zelin teaches all the features with respect to claim 21, as outlined above. Phan-Zelin does not appear to explicitly teach a differential amplifier connected to the working 
Mori teaches a sensing system which includes a plurality of sensor electrodes including working, counter, and reference electrodes (W1, R, C – figure 6), a first amplifier configured to receive a signal from the working electrode as an input and to output an output voltage (element 43, figure 6), and a differential amplifier configured to receive as its inputs the signal from the working electrode and the output from the first amplifier (element 46) and to output its output to an analog-to-digital converter (figure 6; paragraph [0057]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Phan-Zelin, as modified above, with an additional differential amplifier in the system which receives as its inputs the signal from the working electrode and the output voltage from the first amplifier and which is configured to output to the analog-to-digital converter, as taught by Mori, in order to amplify the detected voltage (Mori: ¶ 0056). 
Phan-Zelin-Mori does not appear to explicitly teach a charge pump coupled with a battery power supply, wherein the charge pump is adapted to produce a charge pump voltage that is boosted from a voltage of the battery power supply, wherein the differential amplifier is biased by the charge pump voltage and is configured to level shift such that the analyte sensor can be driven with the voltage from the battery power supply and the analog to digital converter can be powered by the voltage from the battery power supply (although Phan does teach a power supply coupled to each electrode (paragraph [0037] - also see Fig. 2, primary power source 22, auxiliary power source 26, and DC/DC converter 44). Also, while source 26 and converter 44 of Phan are not explicitly called a charge pump, ¶ 0019 does describe the secondary power source as biasing circuit elements, ¶ 0051 explains that the auxiliary source comprises a battery, and ¶ 0089 describes using converter 44 and a capacitor to provide a voltage boost. Boosting voltage can be considered level shifting, and the battery/auxiliary source drives the analyte sensor and powers other components when the primary power source cannot (Phan: ¶¶s 0011, 0012)).
Posat teaches a circuit that includes a charge pump that is configured to boost the voltage from a power supply (paragraph [0041]). 
.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered. 
In response to the arguments regarding the rejections under 35 USC 103, they are not persuasive. Although the guard traces in Zelin are located in the test unit, the test unit is configured to be insertable into an instrument to fit mechanically in the same fashion as a disposable sensor device (Abstract - also see col. 4, lines 8-12, testing both sides). The reasons for using the guard traces in the test unit are the same as the reasons for incorporating them into a disposable sensor device (or, the device of Phan, which has the electrode arrangement as claimed, or any other device which includes a board having traces and connector pads thereon). The guard traces would reduce the likelihood of leakage between the channels of the relevant device, as shown above. 
Regarding the combination, it is submitted that Zelin need not teach a modification to the primary reference. It simply needs to provide a different teaching, and have a motivation for incorporating that different teaching into the primary reference. Here, Zelin provides the motivation for incorporating its guard traces and operational amplifiers as e.g. reducing the likelihood of leakage between channels (Zelin: col. 11, lines 3-5). Applicant has not explained how Zelin “teaches away.” It does not say e.g. that guard traces could not be arranged in a sensor circuit having working, reference, and counter electrodes. Therefore, all claims remain rejected in light of the prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached on Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791